Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 24, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  142715                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  A.D. TRANSPORT, INC. and M & G                                                                                     Justices
  DEVELOPMENT, INC.,
            Plaintiffs-Appellants,
  v                                                                SC: 142715
                                                                   COA: 290236
                                                                   Wayne CC: 07-703403-CE
  MICHIGAN MATERIALS & AGGREGATES
  COMPANY, INC. and MICHIGAN PAVING &
  MATERIALS COMPANY,
             Defendants-Appellees.
  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 24, 2011                       _________________________________________
           d0621                                                              Clerk